Citation Nr: 1403295	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Prior to April 25, 2011, entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.

2.  On and after April 25, 2011, entitlement to an increased evaluation for service-connected PTSD, evaluated as 70 percent disabling.
 
3.  Prior to April 25, 2011, entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 2000 to August 2000, from January 2003 to June 2004, and from January 2006 to April 2007.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD most closely approximates total social and occupational impairment.

2.  The Veteran is in receipt of a 100 percent evaluation for service-connected PTSD as of October 28, 2009, the date of the claim for entitlement to TDIU.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 100 percent evaluation for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

2.  Entitlement to TDIU prior to April 25, 2011, is dismissed.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010). 



ORDER

A 100 percent evaluation is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits. 

The appeal for entitlement to TDIU prior to April 25, 2011 is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


